Citation Nr: 0033156	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-14 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1998 RO rating decision that denied service 
connection for tinnitus as not well grounded.



FINDING OF FACT

Tinnitus is due to trauma and noise exposure in service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154 (West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from May 1966 to May 1968.

A DD Form 214 shows that the veteran was awarded various 
medals, including medals that denote combat participation, 
such as the Combat Infantryman Badge and the Purple Heart.

Service medical records show that the veteran sustained 
injuries while engaged in combat in service.  A summary of 
hospitalization in July 1967 notes that he sustained multiple 
fragment wounds of the left lateral chest and back as the 
result of hostile action in Vietnam in June 1967.  These 
records do not show complaints of tinnitus.

The post-service medical records do not indicate the presence 
of tinnitus until 1998.  The report of the veteran's VA 
audiometric evaluation in September 1998 notes a history of 
tinnitus following noise exposure in Vietnam.  It was noted 
that the veteran no longer complained of tinnitus.

In October 1998, the veteran underwent examination of his 
ears at a VA medical facility.  Tinnitus was noted by 
history.

A statement was received from the veteran's wife in 1999.  
This statement is to the effect that the veteran had various 
problems with his hearing, including hearing the telephone 
when it was not ringing.

A VA letter dated in June 1999 from a medical technician 
notes that the veteran had hearing loss that was more likely 
than not caused by combat noise exposure in service.

The veteran testified before the undersigned sitting at the 
RO in May 2000.  His testimony was to the effect that he had, 
and continues to have, occasional tinnitus since trauma and 
noise exposure in service.

Service connection is currently in effect for pleural cavity 
injury, rated 20 percent; residuals of injury to Muscle Group 
III with healed rib fractures, rated 20 percent; residuals of 
fragment wound with retained foreign body of the left 
anterior thigh, Muscle Group XIV, rated 10 percent; 
sensorineural hearing loss of both ears, rated zero percent; 
and a scar of the right ankle, rated zero percent.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) eliminated the concept 
of a well-grounded claim, and redefined VA's duty to assist 
the veteran in the development of a claim.  In this case, the 
Board notes that the RO denied service connection for 
tinnitus as not well grounded.  This issue may now be 
considered on the merits by the Board without prejudice to 
the veteran because a review of the record shows that he was 
provided with the appropriate law and regulations with regard 
to service connection for tinnitus, and that he has argued 
this claim based on the merits and is familiar with all the 
relevant evidence.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board also finds that all relevant evidence has been 
obtained with regard to this claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  VCAA, Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. § 5103).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).

Statements and testimony from the veteran are to the effect 
that he has tinnitus that began after trauma and noise 
exposure in service.  While the service medical records are 
negative for tinnitus, service documents show that he engaged 
in combat with the enemy.  Hence, his statements with regard 
to incidents of service are accepted as correct under the 
provisions of 38 U.S.C.A. § 1154(b) unless rebutted by clear 
and convincing evidence to the contrary.  There is no 
evidence in this case to rebut the veteran's statements with 
regard to the presence of tinnitus in service following 
trauma and noise exposure.  Nor does the post-service 
evidence link the veteran's current tinnitus to a cause other 
than trauma and noise exposure in service.

The veteran testified that when he told the September 1998 VA 
examiner that he no longer had tinnitus, he was confused 
about the nature of the disability; that is, it no longer 
bothered him, but he did continue to hear a ringing sound 
from time to time.  This is corroborated by his wife's 
statement.

After consideration of all the evidence, including the 
testimony before the undersigned in May 2000, the Board finds 
that it supports granting service connection for tinnitus 
based on trauma and noise exposure in service.



ORDER

Service connection for tinnitus is granted.




		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals


 

